Reasons for Allowance
Claims 1-27 are allowed.  Foregoing claims are allowable since the prior art of record does not teach the claimed motion sensitive lamp comprising a coupling mechanism having an engaging structure, a positioning structure and a limiting element as detailed in claim, wherein the engaging structure is inserted into the positioning structure, so that the lamp body is locked on or coupled with a base, wherein when an external force is applied to the limiting element, the external force results in a displacement of the limiting element, so that the limiting element is inserted into one of the base and a lamp body.  Similar limitations are also disclosed in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."    
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     /Vip Patel/
Primary Examiner
     									   Art Unit 2879